DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 4 August 2021 is acknowledged.  Claims 13, 22, and 26 have been cancelled.  Claims 1, 12, and 21 have been amended.  Claims 27-29 have been added.  Claims 1-12, 14-16, 21, 25, and 27-29 are pending.

Response to Arguments
Applicant’s amendments to claims 1, 12, and 21 are sufficient to overcome the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1-16, 21, 22, 25, and 26 made in the non-final rejection filed 28 May 2021.  See detailed reasons for allowance below.  The 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1-16, 21, 22, 25, and 26 have been withdrawn.

Allowable Subject Matter
Claims 1-12, 14-16, 21, 25, and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the semiconductor device of claim 1 in the combination of limitations as claimed, noting particularly the newly presented limitation 
The prior art of record fails to teach the semiconductor device of claim 12 in the combination of limitations as claimed, noting particularly the newly presented limitation of the claim, “a concentration of the first work function material in the aluminum-containing work function metal layer increases from a first value to a peak value and then decreases from the peak value to a second value, and wherein an aluminum concentration at an interface of the gate electrode and the aluminum-containing work function metal layer has a non-zero value lower than about 35%.”  The aluminum concentration at the interface of the gate electrode (109) and the aluminum-containing 
The prior art of record fails to teach the semiconductor device of claim 21 in the combination of limitations as claimed, noting particularly the newly presented limitation of the claim, “wherein from a first interface between the metal layer and the work function metal layer toward a second interface between the work function metal layer and the gate electrode, an aluminum concentration in the work function metal layer increases from a first non-zero value to a peak value, and then decreases from the peak value to a second non-zero value, and wherein the first and second non-zero values are lower than about 35%.”  From the first interface between the metal layer (106) and the work function metal layer (107 and 108) toward a second interface between the work function metal layer and the gate electrode (109), an aluminum concentration in the work function metal layer increases and decreases from and to a 0% value, and not increases from a first non-zero value to a peak value, and then decreases from the peak value to a second non-zero value as now required by the amended claim.
Further, none of the other prior art references of record cure these deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893